Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

With regards to Claim 1, the prior art does not teach or suggest the plurality of motor components includes fasteners configured to be received within corresponding housing receivers disposed at preexisting locations of the hydraulically-operable motor housing for securing the motor subassembly to the hydraulically-operable motor housing, and, wherein the one or more portions of the non-hydraulically-operable carrier that mimic the hydraulically-operable motor housing include carrier receivers disposed at locations that correspond with the preexisting locations of the housing receivers, and that receive the fasteners to secure the plurality of motor components as the transportable bundle – in conjunction with the structure of the rest of Claim 1. 

With regards to Claim 10, the prior art does not teach or suggest the carrier includes a nose portion, a base portion, and an intermediate portion between the 

With regards to Claim 12, the prior art does not teach or suggest the one or more of the plurality of motor components includes an O-ring seal configured to be received within a radial groove at a preexisting location in the hydraulically-operable motor housing; wherein a body of the carrier has recessed internal surfaces that form an enclosure for containing at least the O-ring seal; and wherein the one or more portions of the non-hydraulically-operable carrier that mimic the hydraulically-operable motor housing include a radial groove formed in the recessed internal surfaces of the carrier for receiving the O-ring seal at a location that corresponds with the preexisting location of the radial groove in the hydraulically- operable motor housing – in conjunction with the structure of the rest of Claim 12.

With regards to Claim 14, the prior art does not teach or suggest the plurality of motor components includes a torque transferor, wherein a body of the carrier includes a nose portion, a base portion, an intermediate portion between the nose portion and the base portion, and a recess that extends inwardly into the body from the base portion toward the nose portion to form an enclosure for containing one or more of the plurality of motor components, wherein a bottom 

With regards to Claim 18, the prior art does not teach or suggest one of the one or more portions of the non-hydraulically-operable carrier that mimic the hydraulically-operable motor housing includes carrier receivers disposed in the body of the carrier at locations that are configured to correspond with preexisting locations of corresponding receivers in the hydraulically-operable motor housing, the carrier receivers being configured to receive fasteners of the motor subassembly to secure the motor subassembly to the carrier as the transportable bundle; and wherein another one of the one or more portions of the carrier that mimic the hydraulically-operable motor housing includes a flange with support regions at locations that correspond with preexisting support regions of a flange of the hydraulically- operable motor housing, such that the support regions of the carrier can facilitate transportation of the bundle in existing dunnage – in conjunction with the structure of the rest of Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, January 26, 2022